Citation Nr: 0932755	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-24 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death, to include burial allowance.  

2.  Entitlement to a plot allowance.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1982.  
He died in June 2004 and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determinations the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Hartford, Connecticut.  

The Veteran appeared at a videoconference hearing in at the 
RO in January 2008 before the undersigned Law Judge.  A 
transcript of the hearing is of record.  

This matter was previously before the Board in March 2008, at 
which time it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran died in June 2004, his death certificate 
lists the immediate cause of death as blunt trauma to the 
head and puncture wounds to the abdomen and chest.  The death 
was ruled a homicide.  There were no other contributory 
causes listed.  

2.  The Veteran was not in receipt of compensation at the 
time of his death for any service-connected disability.

3.  The blunt trauma to the head and puncture wounds to the 
chest and abdomen occurred many years after service and were 
not related to the Veteran's service.

4.  A disability of service origin did not produce or hasten 
the Veteran's death.

5.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.

6.  There was no claim for compensation or pension pending at 
the time of the Veteran's death that would have resulted in 
an award of compensation or pension.

7. The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

8.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
cause of the Veteran's death are not met.  38 U.S.C.A. 
§§ 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2008).

2.  The criteria for entitlement to a nonservice-connected 
burial allowance or plot or interment allowance have not been 
met. 38 U.S.C.A. §§ 2302, 2303, 2305, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The August 2008 letter satisfies the elements set 
forth in Hupp.  

The Board notes that there are no service medical records 
available for review.  The appellant and her representative 
have indicated that attempts to obtain these records have 
proved futile.  Furthermore, as discussed below, as the 
evidence demonstrates that the Veteran died from a blunt 
wound to the head and puncture wounds to the chest and 
abdomen many years after service, with the death being ruled 
a homicide, the Veteran would not satisfy the necessary 
criteria for the grant of service connection for the cause of 
death or for a burial plot.  

Although a VA medical opinion was not provided in connection 
with the cause of death claim, one is not necessary to decide 
the claim.  A request for a medical opinion is warranted for 
DIC claims when there is a possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(1); 38 C.F.R. § 3.159(c); Wood v. Peake, 520 F.3d 
1345, 1347-48 (Fed. Cir. 2008).  Because no reasonable 
possibility exists that such assistance would aid the 
appellant in substantiating her claim, a remand for a request 
for a medical opinion is not required.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); Wood, 520 F.3d at 1348.


Cause of Death

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304 (2008).  A surviving spouse of a qualifying 
veteran who died as a result of a service-connected 
disability is entitled to receive dependency and indemnity 
compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

According to his death certificate, the Veteran died in June 
2004.  The immediate cause of death was listed as blunt 
trauma to the head and puncture wounds of the chest and 
abdomen.  No other underlying causes or significant 
conditions contributing to death were listed on the death 
certificate.  The death was ruled a homicide.  

At her January 2008 hearing, the appellant indicated that the 
Veteran was at a bar and offered to give an individual a ride 
home.  They subsequently went into the individual's house, 
and the Veteran was hit in the head from behind with a blunt 
object.  Several individuals subsequently beat him and took 
his wallet.  Thereafter, the Veteran was placed into a rug 
and rolled up with five to six inch nails being placed into 
the rug and body with the body then being put into the trunk 
of a car where it was subsequently found in front of the 
house.  The appellant noted that several individuals were 
charged and convicted of murder, with the leader of the gang 
that attacked the Veteran receiving a life sentence.  She 
testified that there was no indication that the Veteran 
caused the incident.  She also stated that the perpetrators 
had no relationship to the Veteran's period of service.  She 
further reported that at the time of his death, the Veteran 
was not being treated for any diseases or injuries which any 
physician indicated might be related to his period of 
service.  She stated that he was not taking any type of 
medication.  

Service connection is not warranted for the cause of the 
Veteran's death.  The appellant has testified that the 
Veteran was not receiving treatment for any type of 
disability prior to or at the time of his death.  See also 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a lay 
claimant, without medical training, is not competent to offer 
opinions on a medical diagnosis or causation).  There is also 
no indication that the chain of events leading to the 
Veteran's death was due to any condition related to service, 
as opposed to an intercurrent cause, specifically the 
described altercation and the commission of homicide by the 
Veteran's assailants.  Accordingly, with the weight of the 
evidence against a causal link between the Veteran's service 
or any service-connected disability and the cause of the 
Veteran's death, and absent any evidence that any condition 
related to service otherwise contributed to or hastened the 
onset of death, the preponderance of the evidence is against 
the claim for service connection for the cause of the 
Veteran's death.  38 C.F.R. § 3.312.

Burial and/or Plot Allowance

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as 
a result of a service-connected disability or disabilities, a 
higher amount of burial benefits may be paid.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).

However, as in the present case, where the Veteran's death is 
not service-connected, entitlement to burial benefits is 
based upon the following conditions:

(1) At the time of death, the Veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The Veteran has an original or reopened claim for either 
benefit pending at the time of the Veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the Veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the Veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a Veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased Veteran, and

(ii) That there are not available sufficient resources in the 
Veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and 
§§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 
38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a Veteran 
dies en route while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for purpose of examination, treatment, or care, burial 
expenses will be allowed as though death had occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

In addition to a burial allowance, VA will also pay for a 
plot or interment allowance, in certain cases, when a Veteran 
dies from nonservice-connected causes.  For claims filed 
before December 16, 2003, entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased Veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The Veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state Veterans' cemetery) are met; 
or

(3) The Veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the Veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2008). See also 38 U.S.C.A. § 2303.

The regulatory provisions regarding entitlement to a plot or 
interment allowance were amended during the pendency of this 
appeal.  Specifically, the regulations regarding entitlement 
to a plot or interment allowance were revised in August 2006. 
See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  For claims 
filed on or after December 16, 2003, a plot or interment 
allowance is payable subject to the following conditions:

(i) The deceased Veteran is eligible for burial in a national 
cemetery;

(ii) The Veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States;

(iii) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2008).  See also 38 U.S.C.A. 
§ 2303(b); 71 Fed. Reg. 44,915-44,920 (Aug. 8, 2006).

The purpose of this amendment was to allow for States to be 
paid a plot or interment allowance on behalf of a Veteran who 
was eligible for burial in a national cemetery, but 
ultimately was buried in a state Veterans' cemetery in a 
section of the cemetery specially reserved for the interment 
of persons eligible for burial in a national cemetery.  The 
allowance is payable to States in addition to burial or 
funeral expenses to which they are eligible.  See 38 U.S.C.A. 
§ 2303(b)(1), (2).  See also 71 Fed. Reg. 44,916 (Aug. 8, 
2006).  In essence, in order to properly apply the amended 
regulation 38 C.F.R. § 3.1600(f)(1), it must be read in 
conjunction with the applicable statute - 38 U.S.C.A. § 
2303(b)(1), (2).

Any person classified as a "Veteran" is eligible for burial 
in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 
38.620(a).  A Veteran is "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable." 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

With regard to burial benefits, the Veteran does not meet any 
of the criteria for an allowance.  At the time of his death, 
the Veteran was not receiving VA compensation or pension 
benefits or military retirement pay.  38 C.F.R. 
§ 3.1600(b)(1).  Additionally, the Veteran did not have an 
original or reopened claim for compensation or pension 
pending at the time of his death.  38 C.F.R. § 3.1600(b)(2). 

Moreover, the Veteran did not serve during a period of war; 
and there is no indication in the record that the Veteran's 
body was held by a State, or political subdivision of a 
State, that no next of kin or other person claimed the body, 
and that there were insufficient available resources to cover 
burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3).  The 
Veteran did not die in any VA facility and was buried at a 
private funeral home.  The appellant has stated that the 
cemetery was not owned by either the state or Federal 
government.  All expenses were paid for by the appellant or 
by insurance.  Further, service discharge documents do not 
show, and nor does the appellant allege, that the Veteran was 
discharged or released from active service for a disability 
incurred or aggravated in service.  38 C.F.R. § 3.1600(b)(3).

In addition, at the time of his death, there is no evidence 
or allegation the Veteran was receiving treatment under VA 
authority or contract and was hospitalized or traveling under 
VA authority or contract.  38 C.F.R. §§ 3.1600(c), 3.1605.  
The death certificate shows, and the appellant confirms, that 
the Veteran died at another individual's home.

In light of the above, a burial allowance is not warranted 
under 38 C.F.R. § 3.1600.

With regard to a plot or interment allowance, the record 
shows, for reasons similar to those set out above, that the 
appellant is not entitled to these benefits as well.  The 
requirements for eligibility for a burial allowance have not 
been met, and the Veteran was not buried in a state or 
national cemetery. As noted above, the appellant stated that 
the Veteran was not buried at a state owned-cemetery, but 
rather a private cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), 
(2), 3.1604(d)(1)(ii)-(iv). Finally, the record shows that 
the Veteran was not separated from service for a disability 
incurred or aggravated in line of duty.  The Veteran's 
discharge documents do not indicate that the Veteran was 
separated from service due to physical or mental disability.  
38 C.F.R. § 3.1600(f).  The applicable statute, 38 U.S.C.A. § 
2303(b)(1) and (2), has been analyzed in conjunction with the 
applicable regulation, 38 C.F.R. § 3.1600(f)(1) and (2), in 
denying this claim.

As this discussion illustrates, the law and regulations 
concerning burial benefits establish very specific 
eligibility requirements for such benefits.  The Board 
appreciates the fact that the appellant believes that she is 
entitled to these benefits.  There is, however, no provision 
of law which allows for benefits in this case.  The law is 
clear as to the criteria for burial benefits.  The Board has 
no authority to act outside the constraints of the statutory 
and regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).

The Board respects the Veteran's honorable service in defense 
of our nation.  But under the circumstances of this case, the 
claim for nonservice-connected burial benefits must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to nonservice-connected burial benefits, to 
include plot allowance, is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


